CORRECTED NOTICE OF ALLOWANCE
 EXAMINER’S COMMENT
The supplemental Examiner's Amendment set forth herein is merely to correct a formal matter, to correct the listing of allowed claims. Please refer to the previous Notice of Allowance (of 3/24/2021) including the Examiner’s Amendment therein for all other information. Claims 1-3, 7-13, 15, 16, and 21-47 are pending and have been examined on the merits. The claimed invention has been examined on the merits and found allowable.

Relevant and Prior Art Made of Record
The relevant and/or prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including the following:
Bakaltcheva et al (US 2010/0273141 A1, of record) is considered the closest art, however is distinguished in that the reference teaches a method teaching of providing a citrate, with glycine following freezing and concentrations of 1-6mM (see paragraph [0056] for example; versus instant 1-50 uM concentration), and of lyophilization (distinguished from instant claims 21+) spray drying; Also, Büchi (ref #AU2 on IDS: “Mini Spray Dryer B-290- Application Note”; www.buchi.com; March 30, 2008, 1 page.) is also considered relevant to the state of the art in general, however does not teach a stable acidic substance. The prior art does not teach or reasonably suggest the method as instantly claimed.

Conclusion
Claims 1-3, 7-13, 15, 16, and 21-47 are allowed.				

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON J KOSAR/Primary Examiner, Art Unit 1655